Citation Nr: 1004234	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  08-09 075	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for cataracts with loss 
of vision, claimed as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for impotence (erectile 
dysfunction), claimed as secondary to service-connected 
diabetes mellitus.

3.  Entitlement to service connection for bilateral lower 
extremity neuropathy, claimed as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to a rating in excess of 20 percent for 
diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1963 to September 1966.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from an 
August 2007 rating decision of the Boise, Idaho, Department 
of Veterans Affairs (VA) Regional Office (RO).  In July 2009, 
a videoconference hearing was held before the undersigned.  A 
transcript of the hearing is associated with the Veteran's 
claims file.  At the videoconference hearing, the Veteran 
sought, and was granted, a 90 day abeyance period for the 
submission of additional evidence.  38 C.F.R. § 20.709.  That 
period of time has expired, and no additional evidence was 
received.  


FINDINGS OF FACT

1.  The Veteran's presbyopia, of itself, is a refractive 
error; his senile cataracts were not manifested in service 
and are not shown to be related directly to his service, or 
to have been caused or aggravated by his service-connected 
diabetes mellitus; service connection for defective vision 
due to presbyopia or cataracts is not warranted.  

2.  The Veteran's impotence (erectile dysfunction) is not 
shown to be related to (caused or aggravated by) his service-
connected diabetes mellitus.  

3.  The Veteran is not shown to have neuropathy of either 
lower extremity.

4.  A hearing loss disability of either ear was not 
manifested in service; sensorineural hearing loss (SNHL) was 
not manifested in the first postservice year; and the 
preponderance of the evidence is against a finding that the 
Veteran's current bilateral hearing loss disability is 
related to an event, injury, or disease in service.

5.  Tinnitus was not noted in service, and the preponderance 
of the evidence is against a finding that any current 
tinnitus is related to the Veteran's service or to any event 
therein.

6.  At no time during the appeal period is the Veteran's 
diabetes mellitus shown to have required regulation of 
activities in addition to a restricted diet and insulin.


CONCLUSIONS OF LAW

1.  The Veteran's presbyopia is a refractive error which is 
not a compensable disability and service connection for 
defective vision, including secondary to service-connected 
diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009).

2.  Service connection for impotence (erectile dysfunction), 
including as secondary to service-connected diabetes 
mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2009).

3.  Service connection for bilateral lower extremity 
neuropathy, including as secondary to service-connected 
diabetes mellitus, is not warranted.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.310 (2009).

4.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2009).

5.  Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

6.  A rating in excess of 20 percent for diabetes mellitus is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.7, 4.119, Diagnostic Code (Code) 7913 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claims.  38 U.S.C.A. 
§§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  

Regarding the Veteran's claims of service connection, he was 
advised of VA's duties to notify and assist in their 
development prior to their initial adjudication.  Prior to 
the August 2007 rating decision on appeal, April 2007 and 
June 2007 letters explained the evidence necessary to 
substantiate his claims for both direct and secondary service 
connection, the evidence VA was responsible for providing, 
and the evidence he was responsible for providing.  In 
compliance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), these letters also informed the Veteran of 
disability rating and effective date criteria.  

Regarding the matter of the rating for diabetes mellitus, as 
the rating decision on appeal granted service connection, and 
assigned a disability rating and an effective date for the 
award, statutory notice had served its purpose, and its 
application was no longer required.  See Dingess/Hartman, 
supra; aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  A March 2008 statement of the case (SOC) as well as a 
May 2008 letter provided notice on the "downstream" issue 
of entitlement to an increased initial rating, and March 2009 
and April 2009 supplemental statements of the case (SSOC) 
readjudicated the matter after the appellant responded and 
further development was completed.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The 
Veteran had ample opportunity to respond/supplement the 
record.  Significantly, it has not been alleged that notice 
in this matter was less than adequate.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).

The Veteran's service treatment records (STRs) are associated 
with his claims file, and pertinent postservice treatment 
records have been secured.  The RO arranged for appropriate 
VA examinations.  As noted above, at the Travel Board 
hearing, the Veteran sought, and was granted, a 90 day 
abeyance period for the submission of additional evidence.  
However, no additional evidence has been received.  While VA 
has a statutory duty to assist the veteran in developing 
evidence pertinent to a claim, the veteran also has a duty to 
assist and cooperate with the VA in developing evidence; the 
duty to assist is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to these appeals.  Although the Board 
has an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Service Connection

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain diseases (to include SNHL, as 
an organic disease of the nervous system) may be established 
on a presumptive basis by showing that such were manifest to 
a compensable degree within a specified period of time 
postservice (one year for organic disease of the nervous 
system).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a)(3), 
3.309(a).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Briefly, the 
threshold legal requirements for a successful secondary 
service connection claim are: (1) Evidence of a current 
disability for which secondary service connection is sought; 
(2) a disability for which service connection has been 
established; and (3) competent evidence of a nexus between 
the two.  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Cataracts with Loss of Vision

It is neither shown by the record, nor alleged, that the 
Veteran has eye disability (to include cataracts) that is 
directly related to his active duty service; the instant 
claim is strictly one of secondary service connection.  The 
Veteran contends that he has cataracts with defective vision 
secondary to his service-connected diabetes mellitus.  

As noted above, service connection is established for 
diabetes mellitus.  The Veteran's medical records show he has 
cataracts and presbyopia.  Specifically, a February 2007 
report of private eye examination includes an assessment of 
early cataracts, both eyes; diabetes without retinopathy; and 
dry eyes.  An August 2007 report of VA examination for 
diabetes notes a finding of visual impairment, diagnosed as 
senile cataracts and presbyopia, and includes the opinion 
that this is not a complication of diabetes because these 
findings have no relationship to diabetes and that the 
Veteran has no diabetic retinopathy.  It is further noted 
that cataracts and presbyopia have not worsened or increased 
as a result of diabetes.  On February 2009 VA diabetes 
examination, the Veteran's complaint of experiencing problems 
with night driving was noted.  Examination of his eyes 
revealed presbyopia and mild senile cataract, both eyes.  The 
examiner noted the Veteran had diabetes without retinopathy.  
Refractive error, as such, is not a disease or injury within 
the meaning of applicable legislation [i.e., not a 
compensable disability].  38 C.F.R. §§ 3.303(c), 4.9.  In the 
absence of superimposed disease or injury, service connection 
may not be allowed for refractive error of the eyes, 
including myopia, presbyopia and astigmatism, even if visual 
acuity decreased in service, as this is not a disease or 
injury within the meaning of applicable legislation relating 
to service connection.  38 C.F.R. §§ 3.303(c), 4.9; VA Manual 
M21-1MR, Part III, Subpart iv, Chapter 4, Section B. 10d.)  
Therefore, service connection for presbyopia, of itself, is 
not warranted.

Regarding the Veteran's diagnosis of senile cataracts, no 
provider has linked such disability to the Veteran's diabetes 
mellitus.  Notably, the August 2007 VA examination report 
includes the opinion that the Veteran's cataracts (and 
presbyopia) are not a complication of diabetes because such 
have no relationship to diabetes.  In short, the only 
competent (and probative) evidence in this matter is against 
the Veteran's claim; there is no competent evidence his 
cataracts were caused or aggravated by his service-connected 
diabetes mellitus.

The Veteran's own statements that he has cataracts (with 
defective vision) due to his service-connected diabetes are 
not competent evidence, as he is a layperson, and lacks the 
training to opine regarding medical diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see 
also Jandreau v. Nicholson, 492 F.3d 1372, 1374 (Fed. Cir. 
2007).

In the absence of any competent evidence of a nexus between 
the Veteran's cataracts (with defective vision) for which 
service connection is sought, and his service connected 
diabetes mellitus, the preponderance of the evidence is 
against this claim of secondary service connection.  
Accordingly, it must be denied.

Impotence/Erectile Dysfunction

It is neither shown by the record, nor alleged, that the 
Veteran has impotence that is directly related to his period 
of active duty service; the instant claim is based strictly 
on a secondary service connection theory of entitlement.  The 
Veteran contends that he has impotence secondary to his 
service-connected diabetes mellitus.  
As has been noted, service connection is established for 
diabetes mellitus.  The examiner who conducted August 2007 VA 
examination concluded that the Veteran has erectile 
dysfunction which is "most probably" caused by BPH (benign 
prostatic hypertrophy) and not contributed to by his 
diabetes.  The examiner specifically noted that the Veteran's 
"erectile dysfunction began prior to his diabetes, so most 
likely not caused by his diabetes."  Notably, on VA 
examination in February 2009, the Veteran denied having a 
genitourinary disorder.  

The Board finds that service connection for 
impotence/erectile dysfunction is not warranted.  Although 
there is a diagnosis of erectile dysfunction, the most 
probative medical evidence of record establishes that such 
was not caused by or aggravated by the Veteran's service-
connected diabetes mellitus.  The VA examiner in August 2007 
specifically concluded that erectile dysfunction is not 
related to or aggravated by diabetes mellitus and explained 
the rationale for this opinion (identifying BPH as a more 
likely cause.)  The only support for the Veteran's contention 
that his erectile dysfunction is related to his service-
connected diabetes is in his statement of his belief that 
there is such a relationship.  See July 2009 videoconference 
hearing transcript, page 15.  However, such statement is not 
competent evidence, as he is a layperson, and lacks the 
training to opine regarding the etiology of a medical 
disability.  See Espiritu, supra; see also Jandreau, supra.

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt rule does not apply and the 
Veteran's claim of service connection for impotence/erectile 
dysfunction as secondary to diabetes mellitus must be denied.  

Bilateral Lower Extremity Neuropathy

It is neither shown by the record, nor alleged, that the 
Veteran has neuropathy of either lower extremity directly 
related to his period of active duty service; the instant 
claim is based strictly on a secondary service connection 
theory of entitlement.  The Veteran contends that he has 
bilateral lower extremity neuropathy secondary to his 
service-connected diabetes mellitus.  

As noted above, service connection is in effect for diabetes 
mellitus.  However, there is no competent evidence of a 
current diagnosis of neuropathy of either lower extremity.  
The August 2007 VA examination report notes the Veteran's 
complaints of "cramping of legs and stiffness of finger but 
exam was within normal limits."  The examiner noted that the 
Veteran could feel touch with no difficulty and concluded 
that his complaints were most likely due to circulatory 
problems or chemical imbalance rather then neuropathy caused 
by diabetes (which is usually more numbness and tingling 
feelings.)  The examiner concluded that the Veteran has 
diabetes mellitus, type 2, with no sign of peripheral 
neuropathy.  The February 2009 VA examination report notes 
that the Veteran denied symptoms of peripheral neuropathy.  
The diagnosis was diabetes type 2 with no diagnosis of 
neurologic disease.  

The Court has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of 
a present disability, there can be no valid claim [of service 
connection]."  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Since there is no diagnosis of neuropathy of either lower 
extremity, there is no valid claim of service connection for 
such disability.  Accordingly, the claim of service 
connection for bilateral lower extremity neuropathy as 
secondary to service-connected diabetes mellitus must be 
denied.

Bilateral Hearing Loss and Tinnitus

For purposes of applying VA laws, impaired hearing is 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, and 4000 Hertz (Hz) is 
40 decibels (dB) or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, 
and 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.

An August 2007 VA audiology examination report notes the 
Veteran's complaint that he "can't hear" especially from 
his right ear.  His greatest difficulty was hearing speech in 
groups and with background noise.  He reported that he has a 
"pocket" in his right eardrum that needs to be cleaned by 
an ENT physician every year.  He also reported bilateral 
insertions of PE (pressure equalizing) tubes, in 1973 (with 
the right tube replaced when the first came out).  The 
examiner noted that the Veteran has never worn hearing aids.  
His history of noise exposure consisted of serving as a 
construction machine operator and sharp shooter in the 
military, working for the railroad from 1967 to 1995, and 
shooting guns for recreation.  The Veteran also reported a 
history of tinnitus identified as daily ringing, lasting for 
hours, with onset "around 1973".  He reported that his 
tinnitus became louder thru the years.  

The Veteran's STRs show that on service entrance examination 
in December 1963, puretone thresholds in decibels, at 500, 
1000, 2000, 3000 and 4000 Hertz were (after conversion from 
ASA to ISO-ANSI standards for consistency) as follows: 25, 
20, 5, 0 and 0, respectively for the right ear; and 10, 0, 0, 
0 and -5, respectively, for the left ear.  On service 
separation examination in August 1966, puretone thresholds in 
decibels, at 500, 1000, 2000, 3000 and 4000 Hertz were (again 
after conversion from ASA to ISO-ANSI standards for 
consistency): 30, 20, 10, 15 and 10, respectively for the 
right ear; and 20, 10, 10, 10 and -5, respectively, for the 
left ear.  The puretone thresholds noted on entrance and 
separation show normal hearing.  

In addition, the Veteran's STRs show that on numerous 
occasions he was treated for ear infections.  Specifically, 
an April 1965 treatment report notes that he had continuous 
otalgia during teen-age life and while in the army.  The 
examiner noted that the Veteran had impaired hearing in the 
right ear, otalgia, and no tinnitus.  The impression was 
otitis media.  

On VA examination in August 2007, audiometry showed that 
puretone thresholds in decibels, at 500, 1000, 2000, 3000 and 
4000 Hertz were: 35, 30, 60, 80 and 95, respectively for the 
right ear; and 10, 15, 30, 40 and 50, respectively, for the 
left ear.  Speech audiometry revealed speech recognition 
ability of 76 percent in the right ear and 92 percent in the 
left ear.  The examiner opined that the Veteran has mild 
conductive sloping to profound high frequency SNHL in the 
right ear and a moderate high frequency SNHL in the left ear.  
Recurrent bilateral tinnitus was also diagnosed.  Upon review 
of the Veteran's medical history, to include the April 1965 
service treatment report, the examiner provided the opinion 
that, based on reports of ear problems prior to service, and 
no tinnitus and normal hearing in both ears at ETS 
(separation from service), the Veteran's current hearing loss 
and tinnitus were not related to, or caused by, his military 
service.  

A February 2009 report of audiological evaluation shows the 
Veteran continues to have bilateral hearing loss and a March 
2009 prescription notes that the Veteran is "OK for hearing 
aids (either or both ears) but needs surgery in right ear for 
cholesteatoma electively (tympanomastoidectomy).  

It is not in dispute that the Veteran now has bilateral 
hearing loss disability and tinnitus, as such have been 
diagnosed, and a bilateral hearing loss disability by VA 
standards is shown by official audiometry.  What he must 
still show to establish service connection for such 
disabilities is that they are related to an event, injury, or 
disease in service.

Neither chronic hearing loss disability nor tinnitus was 
manifested in service, and SNHL is not shown to have been 
manifested in the first postservice year.  Consequently 
service connection for these disabilities on the basis that 
they became manifest in service and persisted, or on a 
presumptive basis (for SNHL as a chronic disease under 
38 U.S.C.A. §§ 1112, 1137) is not warranted.

The Veteran alleges that these disabilities are related to 
his exposure to noise trauma in service.  It is not in 
dispute that by virtue of his duties in service (including as 
a construction machine operator) he was likely exposed to 
some level of noise trauma in service.  However, there is no 
competent evidence that supports his claim that his hearing 
loss and tinnitus resulted from such noise trauma.  The only 
medical opinion of record that specifically addresses this 
matter, that of the August 2007 VA examiner, is to the effect 
that the Veteran's bilateral hearing loss and tinnitus are 
unrelated to his service.  Because the examiner is an 
audiologist, she is competent to offer such opinion.  As the 
opinion reflects familiarity with the factual evidence of 
record, and includes rationale, it is probative evidence in 
this matter.  Because he is a layperson, the Veteran's own 
opinion in this matter is not competent evidence; the matter 
of a nexus between a current disability and a remote event is 
a medical question not capable of response by lay observation 
or opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1374 
(Fed. Cir. 2007) .

Notably, the record reflects that these claimed disabilities 
were initially clinically noted many (approximately 41) years 
after service.  Such a lengthy time interval between service 
and the earliest postservice clinical manifestation of a 
disability for which service connection is sought is, of 
itself, a factor for consideration against a finding that the 
disability is service connected.  See Maxson v. Gober, 230 
F.3d. 1330, 1333 (Fed. Cir. 2000).

In the absence of any competent evidence of a nexus between 
the Veteran's hearing loss and tinnitus and his service/noise 
trauma therein, the preponderance of the evidence is against 
these claims.  Hence, they must be denied.

Rating for Diabetes Mellitus

Disability ratings are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as practicably can be determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Veteran's diabetes mellitus is currently rated 20 percent 
under Code 7913.  To warrant the next higher, 40 percent, 
rating under this Code, diabetes must be shown to require 
insulin, restricted diet, and regulation of activities.  A 60 
percent rating for diabetes requires all the criteria for a 
40 percent rating along with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  Note (1), following Code 7913, 
provides that compensable complications of diabetes mellitus 
are rated separately unless they are part of the criteria 
used to support a 100 percent evaluation.  Noncompensable 
complications are considered part of the diabetic process 
under Code 7913.  38 C.F.R. § 4.119.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

As this appeal is from the initial rating assigned with a 
grant of service connection, whether a "staged" increased 
rating is warranted must be considered.  Fenderson v. West, 
12 Vet. App. 119, 126-27 (1999).

In his March 2007 VA Form 21-526, Veteran's Application For 
Compensation or Pension, the Veteran reported that his 
diabetes mellitus became manifest in December 2006.  An 
August 2007 report of VA examination for diabetes mellitus 
notes that diabetes mellitus was first diagnosed in January 
2007, and that the current treatment consisted of both 
insulin (once daily) and oral medication.  It was noted that 
the Veteran was on preventive medication for hypertension and 
hyperlipidemia; however, he had not had hypertension 
diagnosed.  It was further noted that he was instructed to 
adhere to a restricted or special diet; there was no history 
of hospitalization or surgery for diabetes or episodes of 
hypoglycemic reactions or ketoacidosis, and he was not 
restricted in his ability to perform strenuous activities.  

VA treatment records reveal that the Veteran was hospitalized 
for pancreatitis in January 2008.  The discharge diagnoses 
included anorexia, weight loss, gastroesophageal reflux 
disorder, malaise and fatigue.  

A report of February 2009 VA examination for diabetes 
mellitus reflects that the Veteran's current treatment 
includes insulin and oral medication, and that he has been 
instructed to follow a restricted or special diet; however, 
he is not restricted in his ability to perform strenuous 
activities.  The examiner noted that the Veteran had a recent 
bout of pancreatitis with weight loss, but had regained 
weight and was staying within a ten pound base.  The 
diagnoses included diabetes mellitus type 2 without 
complications.  
At the July 2009 videoconference hearing, the Veteran 
testified that his activities are limited because he has to 
monitor himself four times per day, take two different types 
of insulin, and monitor his blood sugar; consequently, he is 
restricted as to where he can go and what he can do.  

What distinguishes the schedular criteria for the currently 
assigned 20 percent rating for diabetes from those for the 
next higher rating of 40 percent is that in addition to 
requiring diet and insulin for control, the diabetes also 
must require regulation of activities.  [The Board notes that 
the criteria for the progressively increasing ratings for 
diabetes are stated in the conjunctive rather than the 
disjunctive, i.e., each level of increase in the rating 
requires that additional criteria be met.]  Competent medical 
evidence is required to establish "regulation of 
activities," namely, avoidance of strenuous occupational and 
recreational activities, for a 40 percent rating under Code 
7913.  Camacho v. Nicholson, 21 Vet. App. 360, 364 (2007).  
Although the Veteran claims that his activities are limited 
because of his diabetes mellitus, the competent (medical) 
evidence does not show that at any time during the appeal 
period he has been instructed by his care provider to 
restrict his activities due to his diabetes.  His argument 
that his monitoring of his diabetes limits his activities 
does not establish that the disability itself requires 
restriction/regulation of activities.  Consequently, as the 
evidence does not show that manifestations of the Veteran's 
diabetes mellitus satisfy, or approximate, the criteria for 
the next higher (40 percent) rating; such rating is not 
warranted.  See 38 C.F.R. § 4.7.  Because the criteria for 
still higher ratings for diabetes are in the conjunctive and 
include, each, the requirements for the lower rating, it 
follows that a still higher rating likewise is not warranted.  

The Board has also considered whether referral of the case 
for extraschedular consideration is indicated.  The threshold 
requirement for such referral is a finding that the schedular 
criteria for rating the disability are inadequate.  Here, a 
comparison of the manifestations and impairment associated 
with the Veteran's diabetes establishes that all are 
encompassed by the schedular criteria for the rating 
assigned; consequently those criteria are not inadequate.  
Thun v. Peake, 22 Vet. App. 111 (2008).  Accordingly, 
referral for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1) is not required.
As the preponderance of the evidence is against the claim for 
increase, the benefit-of-the-doubt standard does not apply; 
the claim must be denied.  


ORDER

Service connection for cataracts with loss of vision, claimed 
as secondary to service-connected diabetes mellitus, is 
denied.

Service connection for impotence (erectile dysfunction), 
claimed as secondary to service-connected diabetes mellitus, 
is denied. 

Service connection for bilateral lower extremity neuropathy, 
claimed as secondary to service-connected diabetes mellitus, 
is denied.

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

A rating in excess of 20 percent for type 2 diabetes mellitus 
is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


